United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 26, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60013
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KEVIN V. KNIGHT, also known as Big Bam,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 2:99-CR-9-1
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kevin V. Knight appeals the revocation of his supervised

release following his 1999 guilty plea to possession with intent

to distribute “crack” cocaine base.    He argues that the district

court abused its discretion in revoking his supervised release

because the evidence was insufficient to prove that he possessed

the cocaine found in a truck he had access to but did not own.

He further contends that he could not personally notify his




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60013
                                -2-

probation officer of his arrest because the probation office does

not accept collect phone calls.

     A district court may revoke a term of supervised release

upon a finding, by a preponderance of the evidence, that the

defendant violated a condition of supervised release.   18 U.S.C.

§ 3583(e)(3); United States v. Hinson, 429 F.3d 114, 119 (5th

Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).   We review a

district court’s decision to revoke a defendant’s supervised

release for abuse of discretion.    United States v. McCormick,

54 F.3d 214, 219 (5th Cir. 1995).

     There was sufficient evidence presented by the Government

for the district court to find that Knight possessed the cocaine

found in the truck.   The police located Knight in the area and in

close proximity to the truck described in the anonymous tip.

Knight had been seen on several occasions driving the truck and

had personal property in the truck.   By finding that Knight had

violated the conditions of his supervised release, the district

court implicitly found that the contrary testimony of Knight was

not credible.   This court does not pass on a district court’s

determination as to the credibility of the witnesses.    See United

States v. Alaniz-Alaniz, 38 F.3d 788, 791 (5th Cir. 1994).

Accordingly, the district court did not abuse its discretion in

finding that Knight had violated the conditions of his supervised

release.
                            No. 06-60013
                                 -3-

       Knight also argues that the district court committed plain

error by failing to afford him his right to allocute before

sentencing, in violation of FED. R. CRIM. P. 32.     As the

Government acknowledges, the record does not show that the

district court unequivocally communicated to Knight his right to

speak prior to imposing his sentence.      Thus, the district court

committed error that is plain.    See United States v. Reyna,

358 F.3d 344, 350 (5th Cir. 2004) (en banc).     As the Government

further acknowledges, prejudice is presumed because Knight was

sentenced at the top of the applicable guideline range, as well

as to the maximum possible term of supervised release.        Id. at

352.    Nevertheless, Knight fails to allege any facts or arguments

that he would have made at sentencing that would have warranted a

lesser sentence.    See United States v. Magwood, 445 F.3d 826, 830

(5th Cir. 2006).    Accordingly, the judgment of the district court

is AFFIRMED.